SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, June Commission File Number 000-13727 Pan American Silver Corp (Translation of registrant’s name into English) 1500-625 Howe Street, Vancouver BC Canada V6C 2T6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-FForm 40-FX Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE This Form6-K/A is being filed to amend theForm 6-K, originally filed with the Commission onMay 20, 2011 and which included Pan American Silver Corp.'s (the "Company" or the "Registrant")unaudited interim consolidated financial statements and notes thereon for the first quarter ending March 31, 2011. The Companyis filing this Amendment because the original unaudited condensed interim consolidated financial statements and notes thereto for the first quarter ending March 31, 2011did not contain the IFRS to Canadian GAAP reconciliation of equity as at March 31, 2010, as required by IFRS 1 paragraph 32(a)(i).The Amendment includes the disclosure required by IFRS 1 paragraph 32(a)(i) in Note 2.All other information in theoriginalstatements remains unchanged. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Amended and Restated Unaudited Condensed Interim Consolidated Financial Statements and Notes for the First Quarter Ending March 31, 2011. This report on Form 6-K/A is incorporated by reference into the Registrant’s outstanding registration statements on Form F-10 (No. 333-164752) and on Form S-8 (No. 333-149580) that have been filed with the Securities and Exchange Commission. Document 1 Amended and Restated AMENDED AND RESTATED UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE FIRST QUARTER ENDING MARCH 31, 2011 EXPLANATORY NOTE Explanation of amendment to Pan American Silver Corp.’s unaudited condensed interim consolidated financial statements for the period ended March 31, 2011: The original unaudited condensed interim consolidated financial statements filed on SEDAR on May 18, 2011 did not contain the IFRS to Canadian GAAP reconciliation of equity as at March 31, 2010, as required by IFRS 1 paragraph 32(a)(i).These amended and restated unaudited condensed interim financial statements have been revised to include the disclosure required by IFRS 1 paragraph 32(a)(i) in note 2. All other information contained in the originally filed unaudited condensed interim financial statements remains unchanged.Except where specifically noted to the contrary, these amended and restated unaudited condensed interim consolidated financial statements do not reflect events occurring after the filing of the original unaudited condensed interim consolidated financial statements, or modify or update the disclosure therein, in any way other than as required to reflect the amendments set forth herein. Amended and Restated - Please refer to Explanatory Note on Cover Pan American Silver Corp. Condensed Consolidated Statements of Financial Position (Unaudited in thousands of U.S. dollars) March 31, December 31, January 1, Assets Current assets Cash $ $ $ Short-term investments at fair value (Note 6) Trade and other receivables Income taxes receivable 87 Inventories (Note 7) Derivative financial instrument gains - Prepaids and other current assets Non-current assets Mineral, Property, plant and equipment, net (Note 8) Long-term refundable tax, net Deferred tax assets Other assets (Note 9) Total Assets $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (Note 10) $ $ $ Derivative financial instrument losses 78 - - Provisions (Note 11) Current income tax liabilities Non-current liabilities Provisions (Note 11) Deferred tax liabilities Share purchase warrants Other long-term liabilities (Note 12) Total Liabilities Equity Capital and reserves (Note 13) Issued capital Share option reserve Accumulated other comprehensive income Retained earnings Total Equity attributable to equity holders of the Company Non-controlling interest Total Equity Total Liabilities and Equity $ $ $ See accompanying notes to the unaudited condensed interim consolidated financial statements. APPROVED BY THE BOARD ON MAY 18, 2011 “signed” Ross Beaty, Director “signed” Geoff A. Burns, Director 2 Amended and Restated - Please refer to Explanatory Note on Cover Pan American Silver Corp. Condensed Consolidated Income Statements (Unaudited in thousands of U.S. dollars) Three months ended March , Revenue (Note 16) $ $ Cost of sales (Note 14) ) ) Mine operating earnings General and administrative ) ) Exploration and project development ) ) Foreign exchange gains Gain (loss) on commodity and foreign currency contracts ) Gain (loss) on sale of assets 58 ) Other income Earnings from operations Gain on derivatives (Note 13) Investment income Interest and finance expense ) ) Earnings before taxes Income taxes (Note 17) ) ) Net earnings for the period $ $ Attributable to: Equity holders of the Company $ $ Non-controlling interest ) $ $ Earnings per share attributable to common shareholders (Note 15) Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends declared $ $ Weighted average shares outstanding (in 000’s) Basic Weighted average shares outstanding (in 000’s) Diluted Condensed Consolidated Statement of Comprehensive Income (Unaudited In thousands of U.S. dollars) Net earnings for the period $ $ Unrealized net (loss) gains on available for sale non-monetary securities (net of zero dollars tax) ) Reclassification adjustment for net loss included in earnings ) ) Total comprehensive income for the period $ $ Total comprehensive income attributable to: Equity holders of the Company $ $ Non-controlling interest ) $ $ See accompanying notes to the unaudited condensed interim consolidated financial statements. 3 Amended and Restated - Please refer to Explanatory Note on Cover Pan American Silver Corp. Condensed Consolidated Statements of Cash Flows (Unaudited in thousands of U.S. dollars) Three months ended March 31, Cash flow from operating activities Net earnings before taxes $ $ Depreciation, depletion and amortization Accretion on closure and decommissioning provision Unrealized loss on foreign exchange Stock-based compensation expense Unrealized (gain) loss on commodity contracts ) Gain on derivatives ) ) (Gain) Loss on sale of assets ) 14 Operating cash flows before movements in working capital and income taxes paid Changes in assets and liabilities: Trade and other receivables ) Inventories ) Prepaid expenditures ) ) Accounts payable and accrued liabilities ) ) Provisions ) ) Cash generated from operations Income taxes paid ) ) Net cash generated from operating activities Cash flow from investing activities Payments for property, plant and equipment ) ) Net (purchases) and sales of short term investments ) ) Proceeds from sale of property, plant and equipment 61 Net refundable tax paid and other asset expenditures ) ) Net cash used in investing activities ) ) Cash flow from financing activities Proceeds from issue of equity shares Net repayments from advances on metal shipments - ) Advances received for construction and equipment leases - Dividends paid ) ) Distributions by subsidiaries to non-controlling interests ) - Net cash generated from (used in) financing activities ) Net decrease in cash ) Cash at the beginning of the year Effects of exchange rate changes on the balance of cash held in foreign currencies Cash at the end of the period $ $ Supplemental Cash Flow Information Interest paid $
